McCarthy, J.
This is an appeal by the defendant judgment debtor from an order denying a motion to remove a referee in supplementary proceedings on the ground that that referee has his office in the same office with the plaintiff’s attorney.
On the hearing of the motion this was disputed, and it was also asserted and sworn to that the judgment debtor appeared at the examination and waived this objection.
This is also certified to by the referee.
On these facts the justice at Special Term, in the exercise of his sound discretion, denied the motion to remove.
*692The facts are sufficient to justify this determination, and, there being no abuse of discretion, order must be affirmed, with costs.
Newburger and Conlan, JJ., concur.
Order affirmed, with costs..